Citation Nr: 1215347	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) prior to May 4, 2011, and in excess of 70 percent thereafter.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This appeal was previously before the Board in February 2011, at which time it was remanded to obtain outstanding records and to afford the Veteran another VA examination.  VA treatment records were obtained, and the Veteran was afforded a VA examination in May 2011.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

A claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability has been raised by the record but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Although, it has been held that this issue is part of a claim for increase, the AOJ has not yet addressed it, and the Board cannot do so in the first instance.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The Veteran's service-connected PTSD is productive of such symptoms as inconsistent hygiene, heightened anger and irritability, nightmares, anxiety, depression, occasional panic attacks, difficulty sleeping, memory impairment, obsessive and ritualistic behavior, and periodic self-destructive thoughts, and results in occupational and social impairment in most areas.  

CONCLUSION OF LAW

Throughout the course of this appeal, the criteria for a disability rating of 70 percent, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§  3.102, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, the Veteran bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the Veteran's claim for an increased initial disability rating, the Board notes that the Veteran's claim was originally one for service connection, which was granted in June 2008, and evaluated as 30 percent disabling from October 31, 2005 (the date the Veteran's claim for service connection was filed).  Thereafter, the Veteran disagreed with the evaluation of this now service-connected disability.  Subsequently, in March 2012, a 70 percent disability rating was assigned effective May 4, 2011.  The Veteran has continued his appeal seeking a higher disability rating.  Because the Veteran's claim was initially one for service connection, which has been granted, the Board finds that VA's obligation to notify him was met as the claim for service connection was obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in either the timing or content of notice relating to the Veteran's appeal for an increased rating is not prejudicial to him.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran's service treatment records, as well as VA and private treatment records have been obtained.  The Veteran has also been afforded VA medical examinations on several occasions, most recently in May 2011.  The VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal, and is adequate for purposes of this appeal.  Although the Veteran was afforded the opportunity to testify before the Board, in May 2009 he declined to do so.  The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board long has recognized that, when considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  

PTSD is rated under Diagnostic Code (DC) 9411, for PTSD, which provides a 30 percent rating for occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such symptoms as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran contends that he is entitled to a higher initial rating for his PTSD.  A January 2007 letter from [redacted], a friend, in support of the Veteran's claim for service connection indicated that the Veteran was affected by his experiences in Vietnam, and time had not healed all wounds.  In May 2007 the Veteran's wife reported that when the Veteran returned from Vietnam he was not the same, in that he would wake up during the night, and was easily startled by the slightest noise.  In addition, she explained that the Veteran was irritable, and would start fights over miniscule things, and that their marriage had endured multiple separations, during which she contemplated divorce.  She also reported that the Veteran did not want to be in crowds of people.  

In May 2007 Thomas Conklin Jr., D.O., indicated that the Veteran had experienced difficulties for the previous 40 years, including personality problems for approximately 12 years following his return from Vietnam.  Dr. Conklin indicated that the Veteran had a bad temper and experienced difficulty holding a job.  The Veteran also reportedly experienced nightmares and flashbacks, which symptoms had reemerged with continued insomnia during the previous two years.  Dr. Conklin indicated that the Veteran did not take medication other than an occasional over-the-counter pill for insomnia.  The Veteran was at that time employed as a maintenance worker at a high school, and reported periodic difficulty with his ability to concentrate on work activities, which he associated with flashbacks.  Dr. Conklin's records through 2009 show that the Veteran was treated for insomnia, including with medication.  He also indicated that the Veteran was unable to be employed and entitled to an increased rating for his PTSD. 

The Veteran recounted his in-service stressors, and reported that he experienced nightmares revolving around abandonment or being alone in dangerous, threatening places and circumstances.  The Veteran indicated that during the previous three years he experienced increasing difficulty with sleep, such that he felt daily fatigue.  He reported that he had difficulty concentrating on important tasks, experienced memory difficulties, felt emotionally numb, and had no pleasurable activities.  He indicated that he felt greatly depressed, and took pleasure in being alone.  The Veteran reported that he was not necessarily suicidal, but that he found little reason to live, and that his wife expressed her concern and worry for him.  The Veteran indicated that his PTSD had a disabling impact, and that he had only been able to work during the previous 15 years at a single location due to a tolerant supervisor.  

The Veteran was afforded a VA psychiatric examination in March 2008.  He reported experiencing symptoms of occasional middle insomnia, depressive episodes and increased social isolation, occurring constantly.  He indicated that his symptoms impacted his daily functioning.  He reported difficulty sleeping ever since he stopped abusing alcohol in the mid-1970s.  The Veteran explained that his middle insomnia at times occurred several nights a week for a month, and then might not reappear for three to four months.  The Veteran was noted to experience depression, with sadness, middle insomnia, decreased energy, and hopelessness.  He had occasional suicidal ideation, which had occurred as recently as two weeks previously, although he denied intent to act on such thoughts.  The Veteran also experienced decreased interest in pleasurable activities, decreased concentration, and increased social isolation.  His symptoms were described as occurring constantly, causing depressive episodes.  Treatment for the Veteran's psychiatric problems included prescription sleeping medication.  The Veteran reported that he was employed in maintenance for a public school, and had been for 11 years.  

The Veteran described his in-service stressors, and indicated that he reexperienced the event with persistent, recurrent recollections occurring several times each week, including a recurrent, distressing dream of the event, which occurred two to three times per month.  The Veteran reported persistent efforts to avoid thoughts, feelings or conversations associated with the trauma.  For instance, he described staying at a hotel near a Vietnam Wall exhibit, and choosing not to visit the exhibit in spite of his wife's encouragement to do so.  In addition, he reported experiencing a persistent, markedly diminished interest or participation in activities.  For instance he disliked crowds, and explained that when his grandchildren had a sporting event he attended it only for a limited time because he could not tolerate the noise.  In addition, he described a persistent feeling of detachment or estrangement from others, such that he was happy to be isolated and preferred to work alone.  The Veteran reported having a persistent restricted range of affect, namely his depressive episodes.  He reported experiencing symptoms of increased arousal such as, persistent difficulty falling or staying asleep (occasional periods of middle insomnia) occurring several nights each week for approximately a month, then subsiding for nearly three to four months.  He indicated that he experienced persistent irritability or outbursts of anger.  He denied a history of physical violence.  The examiner noted that there was an exaggerated startle response, and the Veteran reported it had been present for five years.  The Veteran reported persistent difficulty concentrating, particularly when he failed to obtain enough sleep.  He reported persistent hypervigilance, described as occurring in crowds.  He described disliking when people were behind him. 

The examiner noted that the Veteran's orientation was within normal limits, as was appearance, hygiene and behavior.  Affect and mood were normal, and communication and speech were within normal limits.  Panic attacks were absent, and there was no suspiciousness, delusions, hallucinations or obsessive rituals.  Thought processes were appropriate; judgment was not impaired; abstract thinking was normal; and, memory was within normal limits.  Suicidal and homicidal ideations were absent.  The examiner indicated that the Veteran's diagnoses were PTSD, mild, and Major Depressive Disorder, recurrent, and that the symptoms of each mental disorder could not be delineated from each other because symptoms such as sleep disturbance, depression, increased irritability, poor concentration and increased social isolation were diagnostic criteria for both PTSD and depression.  The examiner indicated that the Veteran's prognosis was unlikely to improve unless the Veteran was willing to take antidepressant medication.  The Veteran was assessed as having a Global Assessment of Functioning (GAF) score of 70.

In March 2009 a letter was received from William Reid, M.D., indicating that the Veteran's current symptoms included severe insomnia, including difficulty falling and staying asleep; frequent nightmares; daytime flashbacks, precipitated by reminders of the war, to include helicopters; increased anxiety and irritability, described as being short-tempered; difficulty being in large crowds; and chronic depression with loss of interest, lack of energy and periodic self-destructive thoughts, without intent.  The Veteran also experienced anhedonia, and avoided people most of the time.  Dr. Reid indicated that the Veteran had retired due to his inability to function effectively, described as being unable to think clearly due to his symptoms.  Dr. Reid indicated that on mental examination the Veteran was cooperative, but had considerable anxiety and depression.  Dr. Reid indicated that the Veteran's symptoms became strong enough that he was unable to continue in his work.  The Veteran experienced ongoing anxiety, depression and insomnia.  He was oriented in all spheres.  The Veteran's concentration, memory, and attention span were impaired.  Dr. Reid indicated that the Veteran had PTSD, chronic, severe, and that he was 100 percent disabled, being unemployable.  Dr. Reid indicated that the Veteran was unable to establish or maintain effective relationships with others, that he needed ongoing treatment with medication and psychotherapy, and that his prognosis was very poor.  

In April 2009 the Veteran submitted a letter from [redacted], Superintendent of the school district for which the Veteran was employed, indicating that the Veteran retired in March 2009 because of health reasons, and that it had been apparent that the Veteran experienced difficulty dealing with people.  In his employment at a public school, the Veteran was around 310 teachers and students combined daily.  In addition, by the end of his tenure it was apparent that the Veteran experienced difficulty with the daily organization and duties as a maintenance employee of the district.  The Veteran reportedly informed the superintendent that he had been previously diagnosed as having PTSD, which was a factor in his retirement.  

The Veteran was afforded another VA examination in May 2009.  He reported that he occasionally felt depressed, apathetic, anhedonic, and withdrawn.  He indicated that these symptoms occurred on an intermittent basis.  The Veteran was not currently on psychiatric medication, although he had tried Elavil in 2007.  The Veteran reported that he tended to avoid the public.  He described symptoms of sleep disorder with nightmares, depression, recurrent recollections, withdrawal, apathy, and irritability, all of which occurred constantly and affected his total daily functioning, and had resulted in multiple job changes, avoidance and family problems.  In addition, the Veteran experienced trouble sleeping, described as difficulty falling asleep with occasional nightmares.  The Veteran reported that since developing his mental condition, there were major changes in his daily activities, such as inconsistent hygiene.  In addition, there were major social function changes; namely, he indicated that he avoided crowds and experienced panic attacks.  The Veteran reported that he had retired two months earlier, following eleven years working in maintenance, because he experienced stress with his job duties.  The Veteran's report of his stressor event and persistent recurrent recollections of the event was much as has been previously described.  

On mental status examination the Veteran's orientation was again within normal limits, and appearance, hygiene and behavior were appropriate.  The Veteran maintained good eye contact during the examination.  Affect and mood showed a disturbance of motivation and mood.  The Veteran was consistent with hygiene and avoided people.  His communication and speech were within normal limits.  He showed impaired attention and focus, and reported that he sometimes forgot what he was doing.  Panic attacks were present reportedly occurring less than once a week, and involving a racing heart, sweating, and an upset stomach.  Such attacks tended to occur in malls or movies.  In addition, the Veteran indicated that he always knew what was around him, suggesting suspiciousness.  There was no report of history of delusions or hallucinations, and no delusion or hallucination was observed.  Obsessional rituals were absent.  Thought processes were appropriate, and the Veteran was able to read and understand directions.  He did not exhibit slowness of thought, nor did he appear confused.  Judgment was not impaired.  Abstract thinking was normal.  Memory was within normal limits.  Suicidal and homicidal ideations were absent.  There were behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD, described as hypervigilance, irritability, exaggerated startle response, sleep disorder with nightmares, and avoidance.  The Veteran was assessed as having a GAF score of 68.  

The examiner indicated that the Veteran experienced recurrent recollection of the stressor event, feeling as if the traumatic event were recurring, with recurrent distressing dreams of the event, intense distress at exposure to a similar event and physiological reactivity that symbolized an aspect of the traumatic event.  The Veteran demonstrated persistent avoidance of stimuli associated with the trauma.  This included efforts to avoid thoughts, feelings, or conversations associated with the trauma, markedly diminished participation in activities, and an effort to avoid activities that aroused the event, feeling detached or estranged from others and having a restricted range of affect.  In addition, the Veteran experienced persistent symptoms of increased arousal including difficulty falling or staying asleep, difficulty concentrating, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response.  The duration of the disturbance was more than once a month.  The disturbance caused distress or impairment in social, occupational or other areas of functioning, and was chronic.  The Veteran had particular difficulty around others and with close supervision, preferring to be relatively independent.  The Veteran became overwhelmed when he felt pressured, as when he perceived that he was being criticized or judged.  

To conclude, the examiner determined that the Veteran was mentally capable of managing benefit payments in his best interest and was cognitively intact.  He occasionally, however, had some interferences in performing activities of daily living, as evidenced by inconsistent hygiene.  He had difficulty establishing and maintaining effective work and social relationships because of his preference to work alone.  He did not trust others and was isolative.  He was able to maintain an effective family role; however, he had an intermittent inability to perform recreational or leisurely pursuits, as he used to hunt and fish, but no longer did so.  The Veteran was informed that he needed to seek follow-up treatment, to include a psychotropic medication consult.  The Veteran did not convey any threat of danger or injury to himself or others, and his prognosis was fair.

VA treatment records through May 2011 show that the Veteran was treated for symptoms such as depression; sleep difficulties, to include nightmares; difficulty being around others; anger, to include episodes of throwing things or hitting the wall; panic; irritability; anxiety; obsessive thinking; an increased startle response; hypervigilance; and, difficulty with recent memory.  In addition, there was chronic intermittent passive suicidal ideation at least once to twice a week, including thoughts of using a gun or driving into a tractor trailer.  Treatment included medications such as Buproprion, Celexa, Citalopram, Sertraline, Zoloft, and psychotherapy.  His affect was intermittently noted to be sad and depressed, with a depressed mood.  Diagnoses included PTSD and Bipolar Disorder.  He was assessed as having GAF scores ranging from 40 to 75.

The Veteran was also afforded a VA examination in May 2011.  He reported receiving outpatient treatment for his mental health during the previous year and a half at the VA.  His current treatment included use of anti-depressant and anti-anxiety medications, such as Buproprion and Clonazepam for sleep.  In addition, he received individual psychotherapy.  The medicine helped the Veteran not to lose his temper as often, and to sleep better, with less frequent nightmares.  The Veteran had been married for 41 years, and had two daughters.  He indicated his relationships with his children were good, as was his marriage.  He indicated that he spent time with his daughters and grandkids, and on occasion his siblings.  His leisure activities were described as sight-seeing, reading, and watching television.  He denied a history of suicide attempts, violence or assaultiveness.  

On physical examination he was clean, neatly groomed and appropriately dressed.  His psychomotor activity was unremarkable, as was his speech.  His attitude toward the examiner was cooperative, friendly and attentive.  His affect was normal; however, his mood was anxious and agitated.  He had an attention disturbance, in that he was easily distracted.  He was oriented to person, time and place.  His thought process was unremarkable, as was his thought content.  He endorsed persistent persecutory delusions.  Regarding judgment, he understood the outcome of his behavior.  His intelligence was average, and he had insight that he had a problem.  The Veteran was sleep impaired, and indicated that since he started taking medications he slept a total of approximately six hours, presumably nightly.  The Veteran denied experiencing hallucinations and inappropriate behavior.  He interpreted proverbs appropriately.  He had obsessive, ritualistic behavior.  For example, he was a perfectionist, and counted things that he did not need to.  The Veteran experienced panic attacks as often as two to three times each month, lasting for five to ten minutes, typically occurring in crowds, sometimes causing him to freeze and look for a place to hide.  The Veteran denied homicidal and suicidal thoughts.  His impulse control was good.  He was able to maintain personal hygiene.  He experienced some problems with activities of daily living.  For instance, he had slight problems with grooming and driving, and moderate problems with shopping, traveling and other recreational activities.  The examiner commented that crowds were problematic for the Veteran, such that he only shopped with his wife, and usually exited the store prior to when she checked out.  His remote, recent and immediate memory were impaired.  

The Veteran experienced persistent reexperiencing of the traumatic event by recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions, and recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring, and intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  In addition, there was persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, evidenced by efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that aroused recollections of the trauma; and, markedly diminished interest or participation in significant activities.  The Veteran knew the amount of his benefit payment, and monthly bills, and was able to prudently handle payments.  Although he did not personally handle money and pay bills, he was capable of managing financial affairs.  The Veteran reported that he retired from his work in school maintenance, because he was eligible by age or duration of work.  The Veteran explained, however, that he left work largely because he could not tolerate the children, and he had almost struck out at a student who "smarted off at him."  

In summary, the examiner indicated that although the Veteran reported losing his temper with his daughters at times, he had maintained a good family life.  In contrast, the Veteran had virtually no social life, except for his immediate family.  The examiner assessed the Veteran as having a GAF score of 57.  

After considering the totality of the record, the Board finds the evidence is at least in balance as to whether a 70 percent disability rating is warranted throughout the course of this appeal.  The evidence demonstrates that the Veteran has significant impairment due to such symptoms as inconsistent hygiene, heightened anger and irritability, nightmares, anxiety, depression, occasional panic attacks, difficulty sleeping, memory impairment, obsessive and ritualistic behavior, and periodic self-destructive thoughts.  By his own report, he retired from a position in maintenance in part due to his inability to control his PTSD symptomatology.  He reported familial difficulties, such as arguments with his wife and daughters.  He has been assessed as having difficulties in thinking, familial and social relationships, work, and mood.  Finally, he has been assigned GAF scores between 40 and 75, with the lower scores indicative of serious symptoms.  It is pertinent that the Veteran's treating mental health care providers have assigned the lower GAF scores; whereas the VA examiners, who appear to be getting a snapshot of the Veteran's disability picture at the examination, have assigned the higher GAF scores.  Although the Veteran experienced some variation in PTSD symptomatology, his symptoms more nearly approximate those associated with a 70 percent rating.  Although the Veteran does not meet all the criteria for a 70 percent rating, his symptomatology reflects many of the criteria.  Thus, in an effort to properly rate this Veteran, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is entitled to a 70 percent rating for his PTSD.  

With respect to whether the Veteran is entitled to a rating in excess of 70 percent for his PTSD, he has not demonstrated total occupational and social impairment due to such symptoms as impairment in thought processes or communication; persistent danger of hurting himself or others; disorientation, or memory loss.  The VA examiners have consistently noted that the Veteran is oriented on examination, and his cognitive abilities were demonstrably intact.  Moreover, although the Veteran has experienced suicidal ideation he has indicated no intent to act on it.  He maintains a long-term marriage.  Although he is irritable and has angry outbursts, the evidence does not indicate that he is a danger to others.  The Veteran has not been considered incapable of handling his finances.  Overall, the preponderance of the evidence is against a finding of total social or occupational impairment due to the Veteran's PTSD, as would warrant a 100 percent rating.  

The Board has also considered the Veteran's lay statements that his PTSD disability is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be most probative.  

The Board has considered whether to issue staged ratings, but finds them not appropriate under the circumstances.  

Extraschedular Consideration

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  In other words, the Veteran, has described symptomatology regarding his PTSD that includes anxiety, anger, sleep difficulties, and periodic self-destructive thoughts.  The Board is cognizant of the Veteran's contention that his PTSD symptomatology partly caused him to retire.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Overall, throughout the course of this appeal, the evidence is at least in balance as to whether an initial disability rating of 70 percent is warranted for the Veteran's PTSD; however, the preponderance of the evidence is against a rating in excess of 70 percent.  The benefit-of-the-doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an initial disability rating of 70 percent both prior to and since May 4, 2011, but no higher for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


